DETAILED ACTION
This office action is in response to the initial filing dated January 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a return request processing unit configured to receive,
	a shared vehicle management unit configured to associate and store,
	a parking determination unit configure to determine in claim 7,
	a parking lot management unit configure to associate and store in claims 8 and 10, and
	a fee processing unit configure to request in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Each limitation is interpreted as an integrated circuit, computer, processor, or microprocessor as seen in paragraph [0054] of the filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masayasu et al. (Masayasu; JP2015225368 – translation provided) in view of Park et al. (Park; KR20120026221 – translation provided).
As to claim 1, Masayasu teaches a method, performed under the control of a central server, to manage a shared vehicle, comprising: 
receiving, from a mobile device of a user, a return request including identification information (Paragraph [0066] teaches the return request signal with identification of the user and position information of a shared vehicle); 
identifying a shared vehicle associated with the user based on the identification information (Paragraph [0069]); 
determining, based on the position information, that the shared vehicle is parked on a parking spot corresponding to the parking spot identification information (Paragraph [0068]); and 
transmitting a notification of completion of return to the mobile device (Paragraphs [0040] and [0070]).  
However, Masayasu does not explicitly teach the return request including terminal identification information of the mobile device and parking spot identification information.
In the field of parking management systems, Park teaches the return request including terminal identification information of the mobile device and parking spot identification information (Page 7, 1st full paragraph and Pages 10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masayasu with the teaching of Park because using NFC communication to associate a parking spot with a vehicle yields the predictable result of operating in any parking environment, unlike other known technologies for associating vehicles and parking spaces (Page 6 – Background Art section) for increased reliability in properly identifying a vehicle’s parked location.
As to claim 2, depending from the method of Claim 1, Masayasu does not explicitly teach wherein the determining includes: 
identifying a parking lot corresponding to the parking spot based on the parking spot identification information; 
receiving, from a local device associated with the identified parking lot, entry information of the shared vehicle into the parking lot; and 
determining, based on the entry information of the shared vehicle into the parking lot, that the shared vehicle has entered the parking lot.
In the field of parking management systems, Park teaches wherein the determining includes: 
identifying a parking lot corresponding to the parking spot based on the parking spot identification information (Page 8, 2nd full paragraph teaches associating parking lot and parking space information); 
receiving, from a local device associated with the identified parking lot, entry information of the shared vehicle into the parking lot; and 
determining, based on the entry information of the shared vehicle into the parking lot, that the shared vehicle has entered the parking lot (Page 13, 3rd full paragraph teaches a parking lot management server monitoring beginning and end times of parking). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masayasu with the teaching of Park because using NFC communication to associate a parking spot with a vehicle yields the predictable result of operating in any parking environment, unlike other known technologies for associating vehicles and parking spaces (Page 6 – Background Art section) for increased reliability in properly identifying a vehicle’s parked location.
As to claim 5, depending from the method of Claim 1, Masayasu does not explicitly teach wherein the parking spot identification information includes information obtained from a Quick Response (QR) Code or a Near Field Communication (NFC) Tag. 	In the field of parking management systems, Park teaches wherein the parking spot identification information includes information obtained from a Quick Response (QR) Code or a Near Field Communication (NFC) Tag (Page 7, 1st full paragraph and Pages 10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masayasu with the teaching of Park because using NFC communication to associate a parking spot with a vehicle yields the predictable result of operating in any parking environment, unlike other known technologies for associating vehicles and parking spaces (Page 6 – Background Art section) for increased reliability in properly identifying a vehicle’s parked location
As to claim 6, depending from the method of Claim 1, Masayasu teaches the method further comprising: in response to the determining, transmitting a request for payment of a fee for the user's use of the shared vehicle, 
wherein the transmitting the notification of completion of return to the mobile device includes: 
in response to the payment of the fee, transmitting the notification of completion of return (Paragraph [0071]).  
As to claim 7, Masayasu teaches a system to manage a shared vehicle (Paragraph [0011]), comprising: 
a return request processing unit configured to receive, from a mobile device of a user, a shared vehicle return request including identification information (Paragraph [0066] teaches the return request signal with identification of the user and position information of a shared vehicle; Paragraphs [0023] and [0029]-[0030]); 
a shared vehicle management unit configured to associate and store the mobile device and the shared vehicle associated with the user and identify the shared vehicle based on the identification information (Paragraphs [0023], [0029]-[0030], and [0069]); and 
19a parking determination unit configured to determine, based on the parking spot identification information, that the shared vehicle identified by the shared vehicle management unit is parked on a parking spot corresponding to the parking spot identification information (Paragraphs [0023], [0029]-[0030], and [0068]), 
wherein the return request processing unit is further configured to transmit, to the mobile device, a notification of completion of return (Paragraphs [0040] and [0070]).  
However, Masayasu does not explicitly teach the return request including terminal identification information of the mobile device and parking spot identification information.
In the field of parking management systems, Park teaches the return request including terminal identification information of the mobile device and parking spot identification information (Page 7, 1st full paragraph and Pages 10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masayasu with the teaching of Park because using NFC communication to associate a parking spot with a vehicle yields the predictable result of operating in any parking environment, unlike other known technologies for associating vehicles and parking spaces (Page 6 – Background Art section) for increased reliability in properly identifying a vehicle’s parked location.
As to claim 8, depending from the system of Claim 7, Masayasu in view of Park render obvious the system further comprising: 
a parking lot management unit configured to associate and store the parking spot and a parking lot corresponding to the parking spot and identify the parking lot based on the parking spot identification information, 
wherein the parking determination unit is configured to receive, from a local device associated with the parking lot identified by the parking lot management unit, entry information of the shared vehicle into the parking lot and determine, based on the entry information of the shared vehicle into the parking lot, that the shared vehicle has entered the parking lot as seen in the cited portions of claim 2 above and Paragraphs [0029]-[0030] of Masayasu.  
As to claim 11, depending from the system of Claim 7, Masayasu in view of Park render obvious wherein the parking spot identification information includes information obtained from a Quick Response (QR) Code or a Near Field Communication (NFC) Tag as seen in the cited portions of claim 5 above.  
As to claim 12, depending from the system of Claim 7, Masayasu in view of Park render obvious the system further comprising: 
a fee processing unit configured to request the user to pay a fee for the use of the shared vehicle when the parking determination unit determines that the shared vehicle is parked on the parking spot, 
wherein the return request processing unit is configured to transmit the notification of completion of return in response to the result of fee payment processed by the fee processing unit as seen in cited portions of claim 6 above and Paragraphs [0029]-[0030] of Masayasu.  
As to claim 13, Masayasu teaches a computer program stored in a recording medium of a central server to manage a shared vehicle (Paragraphs [0023] and [0029]-[0030]), wherein Masayasu in view of Park renders obvious the computer program includes one or more computer-executable instructions that, when executed, cause the central server to perform: 
receiving, from a mobile device of a user, a return request including terminal identification information of the mobile device and parking spot identification information; 
identifying a shared vehicle associated with the user based on the terminal identification information; 
identifying a parking lot corresponding to a parking spot, based on the parking spot identification information, wherein the parking spot corresponds to the parking spot identification information; 
receiving, from a local device associated with the identified parking lot, entry information of the shared vehicle into the parking lot; 
21determining, based on the entry information of the shared vehicle into the parking lot, that the shared vehicle has entered the parking lot; and 
in response to the determining, transmitting a notification of completion of return to the mobile device as seen with respect to claims 1 and 2 above.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masayasu et al. (Masayasu; JP2015225368 – translation provided) in view of Park et al. (Park; KR20120026221 – translation provided) as applied to claims 2 and 8 above, and further in view of Hiroaki et al. (Hiroaki; JPH10261199 – translation provided).
As to claim 3, depending from the method of Claim 2, Masayasu does not explicitly teach wherein information of the shared vehicle includes vehicle number information recognized in the parking lot.
In the field of vehicle sharing systems, Hiroaki teaches wherein information of the shared vehicle includes vehicle number information recognized in the parking lot (Paragraphs [0010]-[0011], [0048]-[0050], [0086]-[0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masayasu with the teaching of Hiroaki because incorporating a vehicle number can help reduce false return situations (Paragraph [0087]).
As to claim 9, depending from the system of Claim 8, Masayasu in view of Park and Hiroaki render obvious wherein the entry information of the shared vehicle into the parking lot includes vehicle number information recognized in the parking lot as seen with respect to claim 3 above.  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masayasu et al. (Masayasu; JP2015225368 – translation provided) in view of Park et al. (Park; KR20120026221 – translation provided) as applied to claims 1 and 7 above, and further in view of Im et al. (Im; KR20140075904 – translation provided).
As to claim 4, depending from the method of Claim 1, Masayasu does not explicitly teach wherein the shared vehicle is an electric vehicle, and wherein the determining includes: 
18identifying a parking lot corresponding to the parking spot based on the parking spot identification information; and 
receiving, from a local device associated with the parking lot, charging connection information indicating that the shared vehicle is connected to a charger installed corresponding to the parking spot.
In the field of car sharing, Im teaches wherein the shared vehicle is an electric vehicle, and wherein the determining includes: 
18identifying a parking lot corresponding to the parking spot based on the parking spot identification information; and 
receiving, from a local device associated with the parking lot, charging connection information indicating that the shared vehicle is connected to a charger installed corresponding to the parking spot (Page 14 teaches returning a vehicle to a charging station and recording location information of the charging stand along with vehicle operation status when connected to the charging stand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masayasu with the teaching of Im because it is necessary to maintain charge when sharing electric vehicles to yield the predictable result of more environmentally friendly systems (Pages 6-7 Background Art).
As to claim 10, depending from the system of Claim 7, Masayasu in view of Park and Im render obvious wherein the shared vehicle is an electric vehicle, and the system further comprises: 
a parking lot management unit configured to associate and store the parking spot and a parking lot corresponding to the parking spot and identify the parking lot based on the parking spot identification information, 
wherein the parking determination unit is configured to receive, from a local device associated with the parking lot identified by the parking lot management unit, charging connection 20information indicating that the shared vehicle is connected to a charger installed corresponding to the parking spot as seen in claim 4 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Onodera et al. (EP 3480796)
Bassett (US PG Pub #2016/0063616)
Johnson et al. (US PG Pub #2014/0278608)
Cho (US PG Pub #2014/0207498)
Zimmerman et al. (US PG Pub #2004/0230498)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688